             Case 3:20-cv-00128-HZ          Document 5       Filed 02/14/20     Page 1 of 4




Wade C. Isbell, OSB #104143
wisbell@professionalcredit.com
P.O. Box 7637
Springfield, OR 97475
Tel: (541) 335-2159

Justin E. Murphy, OSB #195532
jmurphy@professionalcredit.com
PO Box 87940
Vancouver, WA 98486
Tel: (425) 457-7470
Attorneys for Defendant Ray Klein, Inc.



                                 UNITED STATES DISTRICT COURT
                                        DISTRICT OF OREGON
                                        PORTLAND DIVISION


CYNTHIA ROSENDAHL,
                                                       Case No. 3:20-cv-00128-HZ
                          Plaintiffs,

     vs.                                               ANSWER AND AFFIRMATIVE DEFENSES

RAY KLEIN, INC.,

                         Defendant.
           Defendant Ray Klein, Inc. answers Plaintiff’s Complaint as follows:
                                  RESPONSE TO INTRODUCTION
1.         Except as expressly admitted below, Defendant denies each and every allegation of the
           Complaint.
                        RESPONSE TO JURISDICTION AND THE PARTIES
2.         Defendant admits that this Court has subject matter jurisdiction over alleged claims
           arising under the Fair Debt Collection Practices Act (FDCPA).
3.         Defendant admits that Plaintiff is an individual. Defendant admits that it may fit the
           definition of a “debt collector” under the “FDCPA” when it engages in certain activities.
           Defendant admits that it utilizes the mails and files lawsuits to collect debts due by

ANSWER AND AFFIRMATIVE DEFENSES – PAGE 1                                   PO Box 7637
                                                                           Springfield, OR 97475
                                                                           PH: (541) 335-2159
        Case 3:20-cv-00128-HZ           Document 5       Filed 02/14/20      Page 2 of 4




      consumers. Defendant admits it is registered in the state of Oregon as a collection agency.
      Defendant lacks sufficient information to form a belief as to the truth of the allegation
      that the debt was incurred by Plaintiff for personal purposes.
                        RESPONSE TO FACTUAL ALLEGATIONS
4.    Defendant admits that it attempted to collect a debt Plaintiff owed to the City of Portland
      Water Bureau and filed a lawsuit against Plaintiff in Washington County Circuit Court.
      Defendant lacks sufficient information to form a belief as to the truth of the remaining
      allegations in paragraph 4.
5.    Defendant denies the allegations in paragraph 5.
                            RESPONSE TO CLAIM FOR RELIEF
6.    Defendant denies the allegations in paragraph 6.
                          RESPONSE TO JURY TRIAL REQUEST
7.    Paragraph 7 contains no factual allegations, but to the extent a response is required,
      Defendant admits that Plaintiff has a right to a trial by jury.
                           RESPONSE TO PRAYER FOR RELIEF
8.    Defendant denies that Plaintiff is entitled to the relief requested in her Complaint.
                                  AFFIRMATIVE DEFENSES
1.    Plaintiff fails to state factual matter sufficient to constitute a claim for relief against Defendant
      that is plausible on its face.
2.    Plaintiff lacks standing because she did not suffer any concrete harm.
3.    Any alleged misrepresentations and/or misconduct, if proven, are not material and therefore not
      actionable under the FDCPA. See Donohue v. Quick Collect, Inc., 592 F.3d 1027 (9th Cir.
      2010).
4.    To the extent Plaintiff is able to prove a violation of the FDCPA, any such violation resulted
      from a bona fide, unintentional error notwithstanding the maintenance of procedures reasonably
      adapted to avoid such error.
5.    Any alleged violation of the FDCPA was de minimis, technical, or non-material in nature and
      does not support a finding of liability or an award of damages or attorney’s fees.

ANSWER AND AFFIRMATIVE DEFENSES – PAGE 2                                PO Box 7637
                                                                        Springfield, OR 97475
                                                                        PH: (541) 335-2159
            Case 3:20-cv-00128-HZ          Document 5       Filed 02/14/20     Page 3 of 4




6.        Any damages were aggravated by Plaintiff’s failure to use reasonable diligence to mitigate such
          damages and, as a result, she is barred from recovering damages from Defendant.
7.        Any violation and/or damages resulted from the fault of Plaintiff herself or of others for whom
          Defendant is not responsible or liable.
8.        Defendant, at all times, relied in good faith on the information provided by the original creditor,
          City of Portland Water Bureau, including (but not limited to) information relating to the amount
          owed on the delinquent account at issue.


                                      REQUEST FOR RELIEF
          Defendant denies that Plaintiff is entitled to the relief requested in her Complaint.
Additionally, Defendant requests Judgment in its favor; for dismissal of Plaintiff’s claims with
prejudice; for its costs and disbursements; and for any further relief that the court decides is
proper.


DATED: February 14, 2020

                                                    /s/ Wade C. Isbell
                                                    Wade C. Isbell, OSB# 104143
                                                    wisbell@professionalcredit.com
                                                    PO Box 7637
                                                    Springfield, OR 97475
                                                    Phone: (541) 335-2159

                                                    /s/ Justin E. Murphy______________________
                                                    Justin E. Murphy, OSB #195532
                                                    jmurphy@professionalcredit.com
                                                    PO Box 87940
                                                    Vancouver, WA 98486
                                                    Tel: (425) 457-7470
                                                    Attorneys for Defendant Ray Klein, Inc.




ANSWER AND AFFIRMATIVE DEFENSES – PAGE 3                                   PO Box 7637
                                                                           Springfield, OR 97475
                                                                           PH: (541) 335-2159
          Case 3:20-cv-00128-HZ          Document 5        Filed 02/14/20      Page 4 of 4




                             CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2020, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the following:

Michael Fuller
OlsenDaines
US Bancorp Tower
111 S.W. 5th Ave, Suite 3150
Portland, OR 97204
michael@underdoglawyer.com

Kelly Jones
Law Office of Kelly D. Jones
819 SE Morrison St., Suite 255
Portland, OR 97214
kellydonovanjones@gmail.com

Matthew Sutton
Attorney at Law
205 Crater Lake Ave.
Medford, OR 97504
msutton@integra.net


DATED: February 14, 2020

                                                /s/ Wade C. Isbell
                                                Wade C. Isbell




CERTFICATE OF SERVICE – PAGE 1                                       PO Box 7637
                                                                     Springfield, OR 97475
                                                                     PH: (541) 335-2159
